Exhibit 10.6
 
ACCO BRANDS CORPORATION
 
2011 AMENDED AND RESTATED INCENTIVE PLAN
 
STOCK-SETTLED STOCK APPRECIATION RIGHTS AGREEMENT
 
THIS AGREEMENT is made and entered into and effective _____________, 20__ (the
“Grant Date”) by and between ACCO Brands Corporation, a Delaware corporation
(collectively with all Subsidiaries, the “Company”) and ____________________
(“Grantee”).
 
WHEREAS, Grantee is a Key Employee of the Company and in compensation for
Grantee’s services, the Board deems it advisable to award to Grantee
Stock-Settled Stock Appreciation Rights representing a right to receive shares
of the Company’s Common Stock (“Shares”), pursuant to the ACCO Brands
Corporation 2011 Amended and Restated Incentive Plan (“Plan”), as set forth
herein.
 
NOW THEREFORE, subject to the terms and conditions set forth herein:
 
1. Plan Governs; Capitalized Terms.  This Agreement is made pursuant to the
Plan, and the terms of the Plan are incorporated into this Agreement, except as
otherwise specifically stated herein.  Capitalized terms used in this Agreement
that are not defined in this Agreement shall have the meanings as used or
defined in the Plan.  References in this Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.
 
2. Grant of SSAR.  The Company hereby grants to Grantee Stock-Settled Stock
Appreciation Rights (“SSARs”) relating to ____ Shares, with an exercise price of
$__.__ per share (the “Exercise Price”), which price is the Fair Market Value of
one Share on the Grant Date.
 
THIS AWARD IS CONDITIONED ON GRANTEE SIGNING THIS AGREEMENT AND RETURNING IT TO
THE COMPANY BY _____________, 20__, AND IS SUBJECT TO ALL TERMS, CONDITIONS AND
PROVISIONS OF THE PLAN AND THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
CERTAIN COVENANTS SET FORTH ON ATTACHMENT A HERETO THAT APPLY DURING, AND
FOLLOWING A TERMINATION OF, GRANTEE’S EMPLOYMENT FOR ANY REASON.  FOR PURPOSES
OF ATTACHMENT A, GRANTEE’S SECTION 4.1 RESTRICTION SHALL BE FOR __ MONTHS AND
GRANTEE’S SECTION 4.2 RESTRICTION SHALL BE FOR __ MONTHS, EXCEPT AS GRANTEE AND
THE CHIEF EXECUTIVE OFFICER (AND SHOULD THE CHIEF EXECUTIVE OFFICER BE THE
GRANTEE, THE COMPENSATION COMMITTEE OF THE BOARD) MAY OTHERWISE AGREE IN
WRITING..
 
3. VESTING, EXERCISE, EXPIRATION AND TERMINATION OF THE SSARS.
 
(a) The SSARs shall have a term expiring on the seventh anniversary of the Grant
Date (“Term”), or earlier as otherwise provided in this Section 3.
 
(b) Subject to Section 3(c), 3(d), 3(e), 3(f), 3(g), 3(h) and 3(i) hereof, the
SSARs shall become vested and exercisable pursuant to the following schedule:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Vesting Date
 
Portion of SSARs that is Vested and Exercisable
First Anniversary of the Grant Date
One-Third of the SSARs
for a Total of One-Third of the SSARs
Second Anniversary of the Grant Date
An Additional One-Third of the SSARs
for a Total of Two-Thirds of the SSARs
Third Anniversary of the Grant Date
An Additional One-Third of the SSARs
for a Total of Three-Thirds of the SSARs



(c) Death.  Upon Grantee’s death while employed by the Company prior to the date
on which the SSARs shall have fully vested and become exercisable, a portion of
the SSARs shall become vested and exercisable (rounded up to the next integer)
as equals (i) the incremental portion of the SSARs that would have become vested
and exercisable on the Vesting Date immediately following Grantee’s death but
for Grantee’s death multiplied by (ii) the fraction the numerator of which is
the number of days from the Vesting Date immediately preceding the date of
Grantee’s death through the date of such death and the denominator of which is
365.
 
(d) Disability; Retirement.  Upon a termination of Grantee’s employment due to
Grantee’s Disability or Retirement prior to the date on which the SSARs shall
have fully vested and become exercisable, a portion of the SSARs shall become
vested and exercisable (rounded up to the next integer) as equals (i) the
incremental portion of the SSARs that would have become vested and exercisable
on the Vesting Date immediately following the date of Grantee’s employment
termination but for such termination multiplied by (ii) the fraction the
numerator of which is the number of days from the Vesting Date immediately
preceding the date of Grantee’s employment termination through the date of such
termination and the denominator of which is 365, provided in such case that
Grantee shall have been in the continuous employ of the Company for at least one
year from the Grant Date through the date of such termination.
 
(e) Other Terminations.  Unless the Committee shall otherwise determine, upon a
termination of Grantee’s employment for any reason prior to the date on which
the SSARs shall have fully vested and become exercisable, other than due to
Grantee’s death and other than due to a termination of Grantee’s employment on
or after the first anniversary of the Grant Date due to Grantee’s Disability or
Retirement, the unvested portion of the SSARs shall be immediately forfeited and
not exercisable.  Any forfeited portion of the SSARs shall be automatically
cancelled and shall terminate.
 
(f) Change in Control.   Immediately upon the occurrence of a Change in Control
of the Company during Grantee’s employment with the Company, any unvested
portion of the SSARs shall immediately fully vest and shall be exercisable,
without regard for any termination of Grantee’s employment within one year
following the Grant Date.  Any unvested portion of the SSARs shall also vest
upon the occurrence of a Change in Control of the Company following the
involuntary termination of Grantee’s employment by the Company without Cause,
within 90 days prior to such Change in Control, at the direction of any third
party participating in or causing the Change in Control or otherwise in
contemplation of the Change in Control,
 
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Cause” shall mean (x) a material breach by
Grantee of those duties and responsibilities that do not differ in any material
respect from Grantee’s duties and responsibilities during the ninety-day period
immediately prior to such termination, which breach is demonstrably willful and
deliberate on Grantee’s part, is committed in bad faith or without reasonable
belief that such breach is in the best interests of the Company and is not
remedied in a reasonable period of time after receipt of written notice from the
Committee specifying such breach, (y) the conviction of Grantee for a felony, or
(z) dishonesty or willful misconduct in connection with Grantee’s employment or
services resulting in material economic harm to the Company.
 
(g) Contrary Other Agreement.  The provisions of Section 3(e) and 3(f) to the
contrary notwithstanding, if Grantee and the Company have entered into an
employment or other agreement which provides for vesting treatment of Grantee’s
SSARs upon a termination of Grantee’s employment with the Company (and all
Affiliates as defined in Attachment A) that is inconsistent with the provisions
of Section 3(e) or 3(f), the more favorable to Grantee of the terms of (i) such
employment or other agreement and (ii) Section 3(e) or 3(f), as the case may be,
shall control.
 
(h) Exercise Period for Vested Portion of the SSARs.  Except in the event of a
termination of Grantee’s employment due to death, Disability or Retirement, upon
a termination of Grantee’s employment with the Company for any reason, the
vested portion of Grantee’s SSARs shall be exercisable for a period of ninety
days following the date of such termination.  In the event of Grantee’s death,
or termination of Grantee’s employment due to Disability or Retirement, the
SSARs shall be exercisable for the until the earlier to occur of (i) five years
following such death or termination of employment or (ii) the last day of the
term of the SSAR set forth in Section 3(a) hereof; provided, in the case of the
death of Grantee during Grantee’s employment by the Company, to the extent that
the SSARs otherwise would expire pursuant to Section 3(a) hereof, such
expiration date shall be deemed extended for one year following Grantee’s date
of death.
 
(i) Forfeiture Upon Breach of Covenant.  The above provisions of Section 3 to
the contrary notwithstanding, Grantee’s SSARs shall be immediately forfeited and
cancelled in the event of Grantee’s breach of any covenant set forth SECTION 3,
4.1 or 4.2 of Attachment A in addition to any other remedy set forth at SECTION
7 of Attachment A.
 
4. Exercise; Issuance of Shares.  Grantee may exercise the vested SSARs, or any
vested portion thereof, by notice of exercise to the Company in a manner (which
may include electronic means) approved by the Committee and communicated to
Grantee.  Upon exercise of the SSARs, the Grantee shall be entitled to receive
the number of Shares determined by:
 
(a) First, calculating the “spread value” of the SSARs exercised, which is equal
to the amount determined by multiplying the number of SSARs exercised by the
excess of (i) the Fair Market Value of one Share on the exercise date over
(ii) the Exercise Price (set forth in Section 2 above); and then
 
(b) Dividing such “spread value” by the Fair Market Value of one Share on the
exercise date to produce the number of whole shares to be received.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Upon exercise, the Grantee shall pay or make arrangements acceptable to the
Company for the payment of any required withholding taxes in cash.
Notwithstanding the foregoing, unless otherwise determined by the Committee at
any time prior to such exercise, the Grantee may elect to have withholding of
Shares deliverable from the exercise having an aggregate Fair Market Value on
the exercise date equal to the amount of the required withholding taxes. The
value of any shares so withheld may not be in excess of the amount of taxes
required to be withheld by the Company determined by applying the applicable
minimum required withholding tax rates.  Upon the proper exercise of the SSARs,
and satisfaction of required withholding taxes, the Company shall issue in
Grantee’s name and deliver to Grantee (or to Grantee’s permitted representative
and in their name upon Grantee’s death, above), in either book entry or
certificate form (in the discretion of the Company) through the Company’s
transfer agent, the number of shares acquired through the exercise (net of any
shares withheld for such taxes).  Grantee shall not have any rights as a
shareholder of the Company with respect to any unexercised portion of the SSARs.
 
5. Securities Laws.  Grantee’s SSARs shall not be exercised if the exercise
would violate:
 
(a) Any applicable state securities law;
 
(b) Any applicable registration or other requirements under the Securities Act
of 1933, as amended (the “Act”) the Securities Exchange Act of 1934, as amended,
or the listing requirements of the NYSE; or
 
(c) Any applicable legal requirements of any governmental authority.
 
6. Grantee Covenants.  In consideration of the SSARs, Grantee agrees to the
covenants, Company remedies for a breach thereof, and other provisions set forth
in Attachment A, attached hereto, incorporated into, and being a part of this
Agreement.
 
7. Miscellaneous.
 
(a) Rights as a Stockholder.  Neither Grantee nor Grantee’s representative shall
have any rights as a stockholder with respect to any shares underlying the SSARs
until the date that the Company is obligated to deliver such Shares to Grantee
or Grantee’s representative pursuant to a timely exercise thereof.
 
(b) No Retention Rights.  Nothing in this Agreement shall confer upon Grantee
any right to continue in the employment or service of the Company for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company or of Grantee, which rights are hereby expressly reserved
by each, to terminate his employment or service at any time and for any reason,
with or without Cause.
 
(c) Inconsistency.  To the extent any terms and conditions herein conflict with
the terms and conditions of the Plan, the terms and conditions of the Plan shall
control.
 
(d) Notices.  Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery, upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or
 
 
 
 

--------------------------------------------------------------------------------

 
 
upon deposit with a reputable overnight courier.  Notice shall be addressed to
the Company at its principal executive office and to Grantee at the address that
he most recently provided to the Company.
 
(e) Entire Agreement; Amendment; Waiver.  This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter
hereof.  This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, if Grantee is bound by any
restrictive covenant contained in a previously-executed agreement with the
Company or an Affiliate, such restrictions shall be read together with
Attachment A of this Agreement to provide the Company and its Affiliates with
the greatest amount of protection, and to impose on Grantee the greatest amount
of restriction, allowed by law.  No alteration or modification of this Agreement
shall be valid except by a subsequent written instrument executed by the parties
hereto.  No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged.  Any such written
waiver will be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.
 
(f) Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof.
 
(g) Successors.
 
(i)           This Agreement is personal to Grantee and shall not be assignable
by Grantee otherwise than by will or the laws of descent and distribution,
without the written consent of the Company.  This Agreement shall inure to the
benefit of and be enforceable by Grantee’s legal representatives.
 
(ii)           This Agreement shall inure to the benefit of and be binding upon
the Company and its Affiliates and the successors thereof.
 
(h) Severability.  If any provision of this Agreement for any reason shall be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.
 
(i) Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.
 
(j) Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
ACCO BRANDS CORPORATION
 
 
By:___________________________________________
 
Name:                   
                                                             
 
Its:                                                                                       
 
 
 
 
 
______________________________________________
Grantee Name
 
 
 
______________________________________________
Grantee Signature

 
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
Grantee Covenants
 
SECTION 1                         Position of Special Trust and Confidence.
 
1.1 The Company is placing Grantee in a special position of trust and
confidence.  As a result of this Agreement and Grantee’s position with the
Company, Grantee will receive Confidential Information (defined below) related
to his position, authorization to communicate and develop goodwill with Company
customers, and/or specialized training related to the Company’s
business.  Grantee agrees to use these advantages of employment to further the
business of the Company and not to knowingly cause harm to the business of the
Company.  The Company’s agreement to provide Grantee with these benefits, and
the Award hereunder, gives rise to an interest in reasonable restrictions on
Grantee’s competitive and post-employment conduct.
 
1.2 Grantee shall dedicate his full working time and efforts to the business of
the Company and shall not undertake or prepare to undertake any conflicting
business activities while employed with the Company.  These duties supplement
and do not replace or diminish the common law duties Grantee would ordinarily
have to the Company as the employer.
 
SECTION 2                         Consideration.  In exchange for Grantee’s
promises and obligations herein, the Company is granting Grantee the Award
hereunder. The Company also agrees to provide Grantee with portions of its
Confidential Information, authorization to communicate and develop goodwill with
the Company customers, and/or specialized training related to the Company’s
business.  Grantee understands and agrees that the foregoing promises and
benefits have material value and benefit to the Company, above and beyond any
continuation of Company employment, and that Grantee would not be entitled to
such consideration unless he signs and agrees to be bound by this
Attachment A.  The Company agrees to provide Grantee the consideration described
in this SECTION 2 only in exchange for his compliance with all the terms of this
Attachment A.
 
SECTION 3                         Confidentiality and Business Interests.
 
3.1 Grantee agrees to keep secret and confidential and neither use nor disclose,
by any means, either during or after a termination of his employment for any
reason, any Confidential Information except as provided below or required in his
employment with, or authorized in writing by, the Company.  Grantee agrees to
keep confidential and not disclose or use, either during or after a termination
of his employment for any reason, any confidential information or trade secrets
of others which Grantee receives during the course of his employment with the
Company for so long as and to the same extent as the Company is obligated to
retain such information or trade secrets in confidence.
 
3.2 The obligations under this SECTION 3 shall not apply to Confidential
Information to the extent that it:  (a) is or becomes publicly known by means
other than Grantee’s failure to perform his obligations under this Attachment A;
(b) was known to Grantee prior to disclosure to Grantee by or on behalf of the
Company and Grantee; or (c) is received by Grantee in good faith from a third
party (not an Affiliate) which has no obligation of confidentiality to the
Company with respect thereto.  Notwithstanding anything contained herein
 
 
 
 

--------------------------------------------------------------------------------

 
 
to the contrary, Confidential Information shall not lose its protected status
under this Attachment A if it becomes generally known to the public or to other
persons through improper means.  The Company’s confidential exchange of
Confidential Information with a third party for business purposes shall not
remove it from protection under this Attachment A.
 
3.3 If disclosure of Confidential Information is compelled by law, Grantee shall
give the Company as much written notice as possible under the circumstances,
shall refrain from use or disclosure for as long as the law allows, and shall
cooperate with the Company to protect such information, including taking every
reasonable step necessary to protect against unnecessary disclosure.
 
3.4 Grantee agrees not to disclose to the Company nor to utilize in Grantee’s
work for the Company any confidential information or trade secrets of others
known to Grantee and obtained prior to Grantee’s employment by the Company
(including prior employers).
 
3.5 Grantee shall deliver to the Company promptly upon the end of Grantee’s
employment all written and other materials which constitute or contain
Confidential Information or which are the property of the Company (regardless of
media), and shall not remove, erase, destroy, impede the Company’s access to, or
take any such written and other materials.  Grantee shall preserve records on
the Company customers, prospects, vendors, suppliers, and other business
relationships, and shall not knowingly use these records to harm the Company’s
business interests.  Upon termination of Grantee’s employment, Grantee shall
return all such records, and any copies (tangible and intangible) to the
Company.  The Company is only authorizing Grantee to access and use the
Company’s computers, email, or related computer systems to pursue matters that
are consistent with the Company’s business interests.  Access or use of such
systems to pursue personal business interests apart from the Company, to compete
or to prepare to compete, or to otherwise knowingly undermine the Company’s
interests (such as, by way of example, removing, erasing, impeding the Company’s
access to, or destroying its records or programs) is strictly prohibited and
outside the scope of Grantee’s authorized use of the Company’s systems.
 
SECTION 4                         Non-Interference Covenants. Grantee agrees
that the following covenants are (a) ancillary to the other enforceable
agreements contained in this Attachment A, and (b) reasonable and necessary to
protect the Company’s legitimate business interests.
 
4.1 Restriction on Interfering with Employee Relationships.  Grantee agrees that
for the period of time, set forth as the “SECTION 4.1 Restriction” in Section 2
of the Agreement, following the end of his employment with the Company for any
reason, Grantee shall not interfere with the Company’s business relationship
with any Company employee, by soliciting or communicating with such an employee
to induce or encourage him to leave the Company’s employ (regardless of who
initiates the communication), by helping another person or entity evaluate a
Company employee as an employment candidate, or by otherwise helping any person
or entity hire an employee away from the Company.
 
4.2 Restriction on Interfering with Customer Relationships. Grantee agrees that
for the period of time, set forth as the “SECTION 4.2 Restriction” in Section 2
of the Agreement, following the end of his employment with the Company for any
reason, Grantee shall not interfere with the Company’s business relationships
with a Covered Customer, by: (a) participating in, supervising, or managing (as
an employee, consultant, contractor, officer,
 
 
 
 

--------------------------------------------------------------------------------

 
 
owner, director, or otherwise) any Competing Activities for, on behalf of, or
with respect to a Covered Customer; or (b) soliciting or communicating
(regardless of who initiates the communication) with a Covered Customer to
induce or encourage the Covered Customer to:  (i) stop or reduce doing business
with the Company, or (ii) to buy a Conflicting Product or Service.
 
4.3 Notice and Survival of Restrictions. 
 
(a) Before accepting new employment, Grantee shall advise every future employer
of the restrictions in this Attachment A.  Grantee agrees that the Company may
advise a future employer or prospective employer of this Attachment A and its
position on the potential application of this Attachment A.
 
(b) This Attachment A’s post-employment obligations shall survive the
termination of Grantee’s employment with the Company for any reason.  If Grantee
violates one of the post-employment restrictions in this Attachment A on which
there is a specific time limitation, the time period for that restriction shall
be extended by one day for each day Grantee violates it, up to a maximum
extension equal to the length of time prescribed for the restriction, so as to
give the Company the full benefit of the bargained-for length of forbearance.
 
(c) It is the intention of the Parties that, if any court construes any
provision or clause of this Attachment A, or any portion thereof, to be illegal,
void or unenforceable, because of the duration of such provision, the scope or
the subject matter covered thereby, such court shall reduce the duration, scope,
or subject matter of such provision, and, in its reduced form, such provision
shall then be enforceable and shall be enforced.
 
(d) If Grantee becomes employed with an Affiliate without entering into a new
nondisclosure, nonsolicitation, noncompetition agreement that is substantially
the same as this Attachment A, the Affiliate shall be regarded as the Company
for all purposes under this Attachment A, and shall be entitled to the same
protections and enforcement rights as the Company.
 
4.4 California Modification (California Residents Only).  To the extent that
Grantee is a resident of California and subject to its laws: (a)  the
restriction in SECTION 4.2(a) shall not apply; (b) the restriction in SECTION
4.2(b) shall be limited so that it only applies where Grantee is aided by the
use or disclosure of Confidential Information; (c) the restriction in SECTION
4.1 is deemed rewritten to provide as follows:  For a period of two (2) years
immediately following the termination of Grantee’s employment with the Company
for any reason, Grantee shall not, either directly or indirectly, solicit any of
the Company’s employees, with whom Grantee worked at any time during his
employment with the Company, to leave their employment with the Company or to
alter their relationship with the Company to the Company’s detriment; and (d)
the jury trial waiver in Section 7(e) of the Agreement shall not apply.
 
SECTION 5                         Definitions.  For purposes of the Agreement,
the following terms shall have the meanings assigned to them below:
 
5.1 “Affiliate” means the Company’s successors in interest, affiliates (as
defined in Rule 12b-2 under Section 12 of the Securities and Exchange Act),
subsidiaries, parents, purchasers, and assignees (collectively “Affiliates”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.2 “Competing Activities” are any activities or services undertaken on behalf
of a Competitor that are the same or similar in function or purpose to those
Grantee performed for the Company in the two (2) year period preceding the end
of Grantee’s employment with the Company, or that are otherwise likely to result
in the use or disclosure of Confidential Information. Competing Activities are
understood to exclude: activities on behalf of an independently operated
subsidiary, division, or unit of a diversified corporation or similar business
that has common ownership with a competitor so long as the independently
operated business unit does not involve a Conflicting Product or Service; and, a
passive and non-controlling ownership interest in a competitor through ownership
of less than 2% of the stock in a publicly traded company.
 
5.3 “Confidential Information” includes but is not limited to any technical or
business information, know-how or trade secrets, patentable or not, in any form,
including but not limited to data; diagrams; business, marketing or sales plans;
notes; drawings; models; prototypes; specifications; manuals; memoranda;
reports; customer or vendor information; pricing or cost information; and
computer programs, which are furnished to Grantee by the Company or which
Grantee procures or prepares, alone or with others, in the course of his
employment with the Company.
 
5.4 “Conflicting Product or Service” is a product or service that is the same or
similar in function or purpose to a Company product or service, such that it
would replace or compete with:  (a) a product or service the Company provides to
its customers; or (b) a product or service that is under development or planning
by the Company but not yet provided to customers and regarding which Grantee was
provided Confidential Information in the course of employment.  Conflicting
Products or Services do not include a product or service of the Company if the
Company is no longer in the business of providing such product or service to its
customers at the relevant time of enforcement.
 
5.5 “Covered Customer” is a Company customer (natural person or entity) that
Grantee had business-related contact or dealings with, or received Confidential
Information about, in the two (2) year period preceding the end of Grantee’s
employment with the Company.  References to the end of Grantee’s employment in
this Attachment A refer to the end, whether by resignation or termination, and
without regard for the reason employment ended.
 
5.6 “Competitor” is any person or entity engaged in the business of providing a
Conflicting Product or Service.
 
5.7 Section references in this Attachment A are to sections of this
Attachment A.
 
SECTION 6                         Notices.  While employed by the Company, and
for two (2) years thereafter, Grantee shall:  (a) give the Company written
notice at least thirty (30) days prior to going to work for a Competitor; (b)
provide the Company with sufficient information about his new position to enable
the Company to determine if Grantee’s services in the new position would likely
lead to a violation of this Attachment A; and (c) within thirty (30) days of any
request made by the Company to do so, participate in a mediation or in-person
conference to discuss and/or resolve any issues raised by Grantee’s new
position.  Grantee shall be responsible for all consequential damages caused by
failure to give the Company notice as provided in this SECTION 6.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7                         Remedies.  If Grantee breaches or threatens to
breach this Attachment A, the Company may recover:  (a) an order of specific
performance or declaratory relief; (b) injunctive relief by temporary
restraining order, temporary injunction, and/or permanent injunction; (c)
damages; (d) attorney's fees and costs incurred in obtaining relief; and (e) any
other legal or equitable relief or remedy allowed by law.  One Thousand Dollars
($1,000.00) is the agreed amount for the bond to be posted if an injunction is
sought by the Company to enforce the restrictions in this Attachment A on
Grantee.
 
SECTION 8                         Return of Consideration.  Grantee specifically
recognizes and agrees that the covenants set forth in this Attachment A are
material and important terms of this Agreement, and Grantee further agrees that
should all or any part or application of SECTION 4.2 be held or found invalid or
unenforceable for any reason whatsoever by a court of competent jurisdiction in
an action between Grantee and the Company (despite, and after application of,
any applicable rights to reformation that could add or renew enforceability),
the Company shall be entitled to receive from Grantee the cash equivalent of the
Market Value of all Shares paid to Grantee pursuant to the terms of this
Agreement, which Market Value shall be determined as of the date of payment to
Grantee pursuant to Section 4(a) of this Agreement. The return of consideration
provided for in this SECTION 8 is in addition to the remedies for breach
provided for in SECTION 7.
 


 
 
 
 